Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 5/7/19 and the interview on 1/29/21.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-17.

Terminal Disclaimer
The terminal disclaimer filed on 2/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,279,204 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The claim limitation “a cam surface” (claim 1 line 8 and claim 10 line 11) and the “lifting member” (claim 1 line 11 and claim 10 line 14) is being interpreted as having support in both the instant disclosure and that of the parent application 14/541780.  The cam surface is supported by the shape/surface of the guide channel 234 (see Fig. 14 and 26-27 for example) and the lifting member is supported by the roll pin 240 as shown in Figs. 14 and 24 and the accompany specification portions which describe these features.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “lifting member ... engaging said cam surface” in claim 1 line 11 and claim 10 line 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Stone 43,165 on 1/29/21.

The application has been amended as follows: 

In claim 1 line 3, the language “said cylindrical cartridge body” has been amended to read –said cartridge body--.

In claim 12 line 2, the language “said spring-biased disc” has been amended to read –said outlet valve load disc--.

In the specification page 14 line 4, the language “and a roll pin 240 that extends through a guide channel 234 in” has been amended to read –and a roll pin (lifting member) 240 that extends through a guide channel 234, with cam surface as shown, in--.

In the specification page 15 line 23, the language “locked with respect to front grill 120a)” has been amended to read –locked with respect to front grill 1200--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed serviceable cartridge assembly for a respirator exhalation unit, the prior art does not disclose, either alone or suggest in combination, an assembly including a cartridge body having an air inlet side and an air outlet side, a valve positioned on the interior of the cartridge body and configured to seal the air inlet side; a grill removably attached to the air outlet side and having an interior side facing the valve; an outlet valve load disc between the grill and the valve, the disc having a cam surface; a spring biasing the outlet valve load disc away from the grill and toward the valve; and a lifting member on the interior side of the grill and engaging the cam surface for slidable movement of the lifting member along the cam surface, wherein rotation of the grill causes the lifting member to move along the cam surface to selectively move the outlet valve load disc toward and away from the valve as set forth in independent claim 1 and claim 10.
The closest prior art references of record are: Ulmann (3,474,783), Ulmann (3,575,206), Demler, Sr. (3,743,245), Penton et al. (2008/0257352), and Hopman et al. (2012/0046582).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations set forth in independent claims 1 and 10 and discussed above.  The Ulmann references teach a cartridge assembly with valve and load discs which allow the valve to be reconfigurable from a negative pressure valve to a positive pressure valve but are silent as to the particulars of the cam surface and lifting member and their relation to the grill and valve load disc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785